Citation Nr: 1715531	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-45 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1974 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over the case was subsequently returned to the VA RO in Albuquerque, New Mexico. 
  
The appeal stems from the Veteran's claims for higher ratings for his service-connected lumbosacral spine disability with multilevel degenerative disc disease and degenerative joint disease (lumbar spine disability) and radiculopathy of the bilateral lower extremities.  In a March 2016 decision, the Board resolved the ratings claims and determined that a TDIU claim had been reasonably raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board's March 2016 decision remanded the TDIU claim for further development, and this matter is again before the Board for review.  

In its March 2016 decision, the Board noted that a statement submitted by the Veteran in October 2014 raised the issue of entitlement to service connection for a cervical spine disability.  However, this issue had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) in March 2016, and thus was referred to the RO for such purpose.  To date, the cervical spine issue has still not been adjudicated, and the Board therefore continues to lack jurisdiction.  Accordingly, it is once again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran's combined service-connected disability rating is 60 percent.

2.  The Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016).  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, it is ratable at 60 percent or more, and if there are two or more such disabilities, at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

As discussed above, the Veteran's TDIU claim stems from his claims for higher disability ratings.  The Veteran's combined disability rating is 60 percent from July 20, 2007, based on the following service-connected disabilities:  lumbar spine disability, rated 40 percent disabling from March 21, 2007; radiculopathy of the left lower extremity, rated 20 percent disabling from July 20, 2007; and radiculopathy of the right lower extremity, rated 20 percent disabling from July 20, 2007.  

The Board notes that for purposes of a single 60 percent disability, disabilities resulting from a common etiology or a single accident will count as a single disability.  38 C.F.R. § 4.16(a)(2).  As the Veteran is service-connected for both his lumbar spine disability and radiculopathy of the bilateral lower extremities as a result of injury from parachute jumps during active service, the disabilities have a common etiology and thus count as a single disability for the purposes of satisfying the TDIU eligibility requirements.  Accordingly, the Veteran meets the minimum schedular criteria for the assignment of TDIU.  See 38 C.F.R. § 4.16(a).

In addition, the evidence of record reflects that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  In this regard, he reported that he stopped working as a plumber and heavy equipment operator more than twenty years ago due to his symptoms of back pain and difficulty bending.  At a VA spine examination in June 2009, the Veteran rated his back pain as 9/10, with pain and stiffness worse in the morning, and difficulty bending to tie his shoes.  The Veteran's pain was noted to be a dull, aching pain that was severe, constant, and daily, with intermittent sharp shooting pain to the buttocks and radiating pain down the lateral right leg.  He was observed to have an unsteady gait and reported that it had caused him to fall and fracture his left wrist.  The Veteran used a cane, but was unable to walk more than a few yards.  The VA examiner concluded that the Veteran was unable to work in either a physical or sedentary job because of his service-connected lumbar arthritis and non-service connected gout and psoriatic arthritis.  However, the examiner did not explain how the Veteran's gout and psoriatic arthritis affected his ability to work; rather, the substance of the examination report addressed only the lumbar spine disability.      

The Veteran was also provided a VA examination in September 2015.  At that time, he reported difficulty with bending forward and backward, balance problems, and intermittent falls.  The examiner noted that the Veteran's lumbar spine disability and radiculopathy affected his capacity for prolonged standing, sitting, and walking, and caused him difficulties with bending, lifting, and carrying.  Due to those functional limitations, the VA examiner concluded that the Veteran was unable to work in his chosen trade as a plumber.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such reasonable doubt will be resolved in favor of the claimant.  In this case, the record reflects that the Veteran worked as a plumber after his military service.  He also had some post-service vocational training in heavy equipment operation.  The record is clear that the Veteran's service-connected lumbar spine and radiculopathy disabilities restrict his physical activity, with two VA examiners citing limitations on his ability to sit, stand, and walk for prolonged periods, as well as difficulties with bending, lifting, and carrying.  The Board observes that work duties as a plumber or heavy equipment operator would reasonably be expected to involve physical exertion beyond the limitations and restrictions noted by the VA examiners.  In particular, such work would likely require prolonged standing, lifting, carrying, and/or bending.  Moreover, the June 2009 VA examiner additionally found that the Veteran was unable to work in a sedentary environment due to his lumbar spine disability.  In this regard, the Board notes that the Veteran's inability to sit for prolonged periods limited his ability to perform desk jobs.  

In light of the Veteran's occupational background and the functional limitations described above, the Board finds that he is unable to obtain and maintain any substantially gainful employment in accordance with his background and education level as a result of his service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


